People ex rel. Caden v Brann (2020 NY Slip Op 00836)





People ex rel. Caden v Brann


2020 NY Slip Op 00836


Decided on February 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2020-01067	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Keri Anne Caden, on behalf of Ofmani Lendenborg, petitioner, 
vCynthia Brann, Commissioner, Department of Correction, or any other person having custody of Ofmani Lendenborg, respondent.


Janet E. Sabel, Brooklyn, NY (Keri Anne Caden, pro se, of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Tracey Downing of counsel), for respondent (no papers filed).
Writ of habeas corpus in the nature of an application to release Ofmani Lendenborg on his own recognizance upon Kings County Docket Nos. 20435V-2019 and 20441V-2019.

ADJUDGED that the writ is sustained, without costs or disbursements, and Ofmani Lendenborg is released on his own recognizance; and it is further,
ORDERED that the respondent is directed to immediately release Ofmani Lendenborg upon service upon the respondent of a certified copy of this decision, order, and judgment.
DILLON, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court